BARKDULL, Judge.
This is an interlocutory appeal by a plaintiff below, seeking review of an order granting temporary injunction in its favor conditioned upon the posting of a $50,000.00 bond.
The injunction was obtained by the appellant-plaintiff. It appears that it was entered upon evidence taken before the chancellor which is not included in the record. There was no showing permitting the issuance of a temporary injunction without bond, pursuant to the provisions of § 64.03 of the Florida Statutes, F.S.A. Therefore, the chancellor [having determined to issue the injunction] was required to fix the terms, conditions and amount of an injunction bond. The injunction stopped the completion of a supermarket in Coral Gables, Florida, and there does not appear to be any abuse of discretion by the chancellor in the fixing of a bond of $50,000.00.
Without the record of the proceedings before the chancellor being included in the .record, this court is not authorized to reverse nor amend the ruling complained of. See: Hall v. Davis, Fla.App.1958, 106 So.2d 599; Insana v. Hasty, Fla.App.1959, 109 So.2d 791; Downing v. Bird, Fla.App. 1962, 145 So.2d 559.
For the above stated reasons, the order here under review is affirmed..
Affirmed.